On Application for Rehearing,
The ¡application for a rehearing is based upon the ground that the ■decisión Of the court was-made under a misapprehension of one of fthe: controlling facts of the case, to wit, that the Western Union Tele-⅛⅛-ph-Company was'“promptly put' into possession” of the line of ■goles. Tt'is true that the opinion incorrectly states the fact; but ctherfact' is of no significance, except as showing the practical con-'^thictipñ' Of the agreement of July 10, 1885, by the parties to it dnimédiatély after its execution; and t-lius bearing upon- the meaning hjf tli’af- agreement. If the lessor had promptly put the lessee into •gpksess'ibn-"of the line,-it would have evinced- quite conclusively the •nnderstanding of the parties that thfe line was included in the leased '■'grdg’ertyi 'The court was led. into' an error by assuming that the *41Order in .the foreclosure suit, made July 23, 1885, whereby the Jeésúd was “let and hereby put into immediate possession” of the .lin’e of poles (excepting the six wires), was carried into effect; but a furthef! examination of the record shows that the lessee did not actually obtain possession until March, 1889. In view o£ the orders made in’ the foreclosure action upon the consent of the mortgagee, it is not important that the lessee did not in fact .obtain possession., Tb,& proceedings in that suit show that the mortgagee did all in its poweit to put the lessee into possession. They show the recognition bythS"' mortgagee that the lessee was entitled to the possession of the lin,e; and the rentals accruing from its use during the term of the .agreed ment. .. •. \\f
The application for a rehearing is denied.